UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 6-K REPORT OF FOREIGN PRIVATE ISSUER Pursuant to Rule 13a-16 or 15d-16 Under the Securities Exchange Act of 1934 For the month ofAugust, 2007 Commission File Number: 0-50832 Vermilion Energy Trust (Exact name of registrant as specified in its charter) 2800, 400 - 4th Avenue S.W., Calgary, Alberta, Canada T2P 0J4 (Address of principal executive offices) Indicate by check mark whether the registrant files or will file annual reports under cover of Form 20-F or Form 40-F. Form 20-F o Form 40-F x Indicate by check mark if the registrant is submitting the Form 6-K in paper as permitted by Regulation S-T Rule 101(b)(1). Note: Regulation S-T Rule 101(b)(1) only permits the submission in paper of a Form 6-K if submitted solely to provide an attached annual report to security holders. Indicate by check mark if the registrant is submitting the Form 6-K in paper as permitted by Regulation S-T Rule 101(b)(7): Note: Regulation S-T Rule 101(b)(7) only permits the submission in paper of a Form 6-K if submitted to furnish a report or other document that the registrant foreign private issuer must furnish and make public under the laws of the jurisdiction in which the registrant is incorporated, domiciled or legally organized (the registrant's "home country"), or under the rules of the home country exchange on which the registrant's securities are traded, as long as the report or other document is not a press release, is not required to be and has not been distributed to the registrant's security holders, and, if discussing a material event, has already been the subject of a Form 6-K submission or other Commission filing on EDGAR. Indicate by check mark whether the registrant by furnishing the information contained in this Form is also thereby furnishing the information to the Commission pursuant to Rule 12g3-2(b) under the Securities Exchange Act of 1934. Yes o No x If “Yes” is marked, indicate below the file number assigned to the registrant in connection with Rule 12g3-2(b): 82- . On August 7, 2007 Vermilion Energy Trust (“Vermilion”) announced its second quarter results for the period ended June 30, 2007. This document is attached hereto as Exhibit A. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. VERMILION ENERGY TRUST By: /s/Curtis W. Hicks Curtis W. Hicks Executive Vice President and Chief Financial Officer Date:August 7, 2007 Exhibit A PRESS RELEASE - AUGUST 7, 2007 SECOND QUARTER RESULTS FOR THE PERIOD ENDED JUNE 30, 2007 Vermilion Energy Trust (“Vermilion”) (TSX - VET.UN) is pleased to report unaudited interim operating and financial results for the period ended June 30, 2007. Second Quarter Highlights: • Recorded production of 30,916 boe/d in the second quarter of 2007, an increase of 6.3% compared to 29,090 boe/d in the first quarter of 2007.Increased volumes in Australia, France and Canada more than offset seasonally curtailed production in the Netherlands. • Generated funds from operations of $85.1 million ($1.18 per unit) in the second quarter of 2007, compared to $75.9 million ($1.06 per unit) in the first quarter of 2007.Revenue, cash flow and operating netbacks in Australia appear lower as only a single shipment of crude from the Wandoo Field occurred in the quarter.Unsold inventories at Wandoo increased by approximately 245,000 bbls in the second quarter of 2007.Unsold production is recorded at cost until shipped, and the difference between the realized sales price and cost is reflected in future funds from operations. • Distributed $0.51 per unit during the quarter, bringing cumulative distributions to $9.01 since conversion to a trust in 2003.Vermilion’s cash payout ratio in the second quarter was 40% before impact of the DRIP compared to 44% in the first quarter of 2007.The total implied payout ratio, including distributions (net of the DRIP), capital expenditures, and contributions to the reclamation fund was 67% of funds from operations compared to 87% in the first quarter of 2007. • Closed the acquisition of a 40% interest in the Wandoo Field offshore Australia.Vermilion now holds a 100% operated interest in this field. • Successfully recompleted two wells in the Wandoo Field offshore Australia.Production from these two wells increased by approximately 825 boe/d.Completed preparations for the Phase 2 expansion of the Wandoo B Platform.Subsequent to the end of the quarter, the Wandoo B Platform was shut down for approximately one week to complete this expansion, which may result in a further modest increase to oil production. • Completed a successful tight gas drilling pilot program that commenced in July 2006, which resulted in 10 wells (100% success) in the Drayton Valley region in Alberta.Vermilion plans to continue with workovers and third party drilling programs in 2007 and will prepare for additional drilling in 2008.Continued completing and tying-in previously drilled coalbed methane (CBM) wells in central Alberta.Much of the Canadian operations, including the CBM drilling program experienced delays in the second quarter due to wet weather, which reduced access to many of these properties. • Completed all preparations to begin drilling two wells at Harlingen and one well at DeBlesse in the Netherlands. • Advanced preparations to drill the Orca 1 well on the Aquitaine Maritime prospect offshore France, including procurement of equipment and of service contracts required to service the well.As announced on July 19, 2007, French authorities have approved an extension of the drilling period to September 30, 2007 and issued a drilling permit for the Orca 1 well.The Byford Dolphin rig is expected to begin the two-week move to the location in the next few days. • Vermilion’s net debt at the end of the second quarter increased by $100 million to approximately $446 million, equivalent to 1.3 times annualized second quarter cash flow, reflecting the acquisition of the Wandoo property exclusive of the impact of that acquisition on funds from operations. • Subsequent to the end of the quarter, Vermilion increased its investment in Verenex Energy Inc. (“Verenex”) by $30 million through participation in a financing announced by Verenex on July 9, 2007.Vermilion owns approximately 18.5 mm shares of Verenex, representing approximately 41.8% of that company’s outstanding shares. Conference Call and Webcast Details Vermilion will discuss these results in a conference call to be held on Wednesday, August 8th, 2007. The conference call will begin at 9:00 AM MST - 11:00 AM EST. To participate, you may call toll free 1-800-588-4490 or 1-416-644-3425 (Toronto area).
